Citation Nr: 9918200	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  91-48 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for glomerulonephritis.


REPRESENTATION

Appellant represented by:	to be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from June 1944 to July 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1990 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).  The procedural history of this case 
has been fully detailed in the Board's remand dated June 6, 
1997.


REMAND

This case is not ready for appellate review.  In order to 
accord due process, and avoid any prejudice to the appellant, 
the Board must remand this case to the agency of original 
jurisdiction.

Following recertification and transfer of the claims file to 
the Board on December 22, 1998, the Board received additional 
evidence in the form of a medical opinion statement from.  
Eugene Wong, M.D., on December 28, 1998, or prior to 
expiration of the 90-day period under 38 C.F.R. § 20.1304(a) 
(1998).  However, the appellant did not waive consideration 
of this evidence by the RO in favor of initial review by the 
Board.  Accordingly, pursuant to 38 C.F.R. § 20.1304(c), this 
evidence is referred to the RO for preparation of a 
supplemental statement of the case.

Appellate review also must await clarification of 
representation.  The Board's Rules of Practice, 38 C.F.R. 
Part 20, state that an appellant has a right to 
representation ". . . in all stages of an appeal. . . ."  
38 C.F.R. § 20.600 (1998).  Further, these rules provide that 
an appellant may revoke a power of attorney at any time prior 
to the issuance of a final decision on his/her appeal by the 
Board.  38 C.F.R. §§ 20.607, 20.1304(a) (1998).  The 
appellant's claims folder reflects a designation of the 
Disabled American Veterans (DAV) veterans service 
organization as his representative.  Although old (1950s), 
such designation has never been formally rescinded.  More 
recently (since November 1998), documents from the 
"Protection and Advocacy Agency of Hawaii" have been 
submitted on the appellant's behalf in connection with the 
appeal, and this organization has referred to the appellant 
as its client.  However, it is unclear whether he revoked the 
power of attorney to the DAV because this service 
organization has continued to be involved in the appellate 
processing of his claim, i.e., via preparation of the 
equivalent of a "Statement of Accredited Representative in 
Appealed Case" (Form 646) in November 1998, and an Informal 
Hearing Presentation in February 1999.

The appellant's right to revoke a power of attorney under 
38 C.F.R. § 20.607 requires his written authorization.  On 
remand, the RO should clarify the status of his 
representative.

Finally, the Board notes that the appellant's DAV 
representative filed an informal claim for service connection 
for hypertension, as detailed in the statement in lieu of the 
Form 646 dated November 6, 1998.  As this claim was 
previously and finally denied on appeal, the Board construes 
this statement as a new claim requesting to reopen the claim 
on the basis of new and material evidence.  This matter is 
referred to the RO for appropriate development and 
adjudication.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
for the purpose of clarifying the status 
as his representative.  He also should be 
advised of his right to appoint a new 
representative pursuant to the 
requirements set forth under 38 C.F.R. 
§ 20.600 et seq.  If a new representative 
is requested, he should be furnished the 
appropriate form (VA Form 21-22, 22a) to 
do so.  No further action on the appealed 
case should be undertaken until 
clarification of representation is 
completed.

2.  After completion of the foregoing, 
the RO should review and readjudicate the 
issue on appeal, as listed on the title 
page, with consideration of all the 
evidence of record, including the newly 
submitted evidence received by the Board 
in December 1998, as alluded to above.

If any benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  
If the appellant desires representation 
in connection with this appeal, the RO 
should ensure that his representative is 
provided a copy of the supplemental 
statement of the case and all other 
pertinent documents related to the 
appellate processing of the claim.

3.  The RO must develop and adjudicate 
the appellant's informal claim as set 
forth in his DAV representative's Form 
646 of November 1998, as mentioned above.  
Notice of the RO's decision regarding the 
claim, to include notice of his appellate 
rights attaching thereto if the decision 
on an issue is in any way adverse to the 
appellant, should be furnished in 
accordance with established claims 
processing procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant is hereby informed that he may furnish 
additional evidence and/or argument to the RO while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


